Citation Nr: 0806950	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for scoliosis of the 
thoracic spine.      

5.  Entitlement to service connection for skin rashes, 
including as secondary to Agent Orange exposure.  

6.  Entitlement to service connection for gastrointestinal 
conditions, including a digestive disability, diverticulosis, 
and ulcers and polyps, including as secondary to Agent Orange 
exposure.  




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1971.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Oakland, California and Portland, Oregon.  
The latter RO certified these claims to the Board for 
appellate review.

The Board discusses the claims of entitlement to service 
connection for PTSD, bilateral hearing loss, tinnitus, and 
gastrointestinal conditions, including a digestive 
disability, diverticulosis, and ulcers and polyps, including 
as secondary to Agent Orange exposure, in the Remand section 
of this decision, below, and REMANDS those claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 


FINDING OF FACT

On October 12, 2006, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claims of 
entitlement to service connection for scoliosis of the 
thoracic spine and entitlement to service connection for skin 
rashes, including as secondary to Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for scoliosis 
of the thoracic spine have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for skin 
rashes, including as secondary to Agent Orange exposure, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2007), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

On October 12, 2006, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claims of 
entitlement to service connection for scoliosis of the 
thoracic spine and entitlement to service connection for skin 
rashes, including as secondary to Agent Orange exposure.  
Thus, with regard to such claims, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on such claims and they must be dismissed.




ORDER

The appeal on the claim of entitlement to service connection 
for scoliosis of the thoracic spine is dismissed.

The appeal on the claim of entitlement to service connection 
for skin rashes, including as secondary to Agent Orange 
exposure, is dismissed.


REMAND

The veteran claims entitlement to service connection for 
PTSD, bilateral hearing loss, tinnitus and a gastrointestinal 
disability.  Additional action is necessary before the Board 
decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In this case, the RO has not provided the veteran adequate 
assistance with regard to his claims.  Therefore, any 
decision to proceed in adjudicating them would prejudice the 
veteran in the disposition thereof.  

First, as previously indicated, the veteran had active 
service from August 1969 to October 1971.  He alleges that, 
during this time period, he served aboard the USS Epperson, 
which was in Vietnam, and engaged in combat with the enemy 
secondary to such service.  He further alleges that he 
developed PTSD secondary to the stressors experienced, in 
part, as a result of the combat.  During the course of this 
appeal, the RO attempted unsuccessfully to verify the 
veteran's service in Vietnam.  In a written statement 
received at the Board in October 2008, however, the veteran 
indicated that he recently received a changed discharge, 
which confirms his service in Vietnam.  He did not, however, 
submit documentation of the change.  Given its pertinence, 
documentation of the change must be secured while the appeal 
is in remand status.  

Second, in the same written statement, the veteran noted that 
he was then in a PTSD treatment group at a VA facility, but 
records of this treatment are not in the claims file.  
Rather, the most recent records of VA treatment are dated in 
May 2006.  Records of all PTSD treatment rendered since May 
2006 are pertinent to the veteran's PTSD claim and must be 
secured while the appeal is in remand status.

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the veteran's PTSD claim is 
nec
ess
ary
.  
Ser
vic
e 
and
post-service medical records reflect that, during service, 
the 
vet
era
n 
exp
res
sed
complaints associated with his mental health and, since 
dis
cha
rge
, 
has 
rec
eiv
ed
treatment for a psychiatric disability that has been 
var
iou
sly 
dia
gno
sed
.  
The
re 
is 
no
medical opinion of record addressing whether the disability 
is 
rel
ate
d 
to 
the 
in-service complaints. 

Fourth, the veteran claims that his hearing loss and tinnitus 
result from acoustic trauma suffered aboard the USS Epperson, 
which frequently fired its guns during combat with the enemy.  
As well, he claims that he developed his gastrointestinal 
disabilities secondary to his psychiatric disability.  Given 
these assertions, the Board must defer a decision on the 
claims of entitlement to service connection for hearing loss, 
tinnitus and gastrointestinal disabilities until such time as 
the aforementioned development is completed.  Only then will 
the Board be able to determine whether the veteran actually 
engaged in combat on the USS Epperson, as alleged, whether 
such combat involved a significant amount of noise, which 
might have caused acoustic trauma, and whether his 
gastrointestinal disabilities developed secondary to his 
psychiatric disability, however classified.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Contact the veteran's service 
department in an effort to determine 
whether his military records were 
recently changed and, if so, to secure 
copies of a document reflecting such 
change.  

2.  Obtain and associate with the claims 
file records of any VA PTSD treatment the 
veteran has received since May 2006.

3.  If, after taking the foregoing 
action, any newly received evidence 
establishes that the veteran served in 
Vietnam or has PTSD, pursue all 
reasonable avenues of development in an 
effort to determine whether the veteran 
engaged in combat during his service in 
Vietnam and to verify his alleged in-
service stressors.

4.  If combat or any alleged stressor is 
subsequently confirmed, prepare a report 
to this effect, which details the nature 
of the combat and/or specific stressor(s) 
established by the record.  If no combat 
and alleged stressor actually occurred, 
so state this fact in the report and 
associate this report with the claims 
file.

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for PTSD.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) Identify all evident 
psychiatric symptomatology and 
any related gastrointestinal 
symptomatology;

b) Diagnose all evident 
psychiatric disabilities, 
including, if appropriate, 
PTSD;

c) Offer an opinion regarding 
the etiology of each 
disability;

d) In so doing, specifically 
indicate whether such 
disability is at least as 
likely as not related to the 
veteran's service, including 
documented in-service mental 
health complaints, any alleged 
combat or personal assault 
incident, or any verified in-
service stressor;

e) Refrain from relying upon 
unverified combat or an 
unverified stressor in 
determining whether the 
veteran's in-service 
experiences were of sufficient 
severity to support a diagnosis 
of PTSD; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

6.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


